DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment and Reply filed 11/14/2022. 
Claims 1- 20 and 21-22 (new) are pending. Claims 1-20 and 22 (new) are rejected. Claim 21 is objected.
Previous rejection of claims 1-20 under 35 USC 103 is maintained. A rejection of new claim 22 under 35 USC 103 is provided below. Claim 21 is objected to below.
Response to Arguments
Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive. Applicant argues the art fails to teach applying more than one frequency of an ultrasonic wave. Applicant further argues that the teaching employing a plurality of transmitters would allow the waves to be adjusted applies to amplitude rather than frequency.
Applicant’s arguments are considered but not persuasive. Armstrong teaches “Employing a plurality of transmitters would allow the ultrasonic waves to be adjusted depending on the quality of the fluid at a particular location and at a particular point in time.” (par. 0025) Armstrong goes on to teach that “ultrasonic waves produced and provided to the fluid may have a frequency greater than 20 kHz, alternatively from about 40 kHz independently to about 100 kHz, or from about 50 kHz independently to about 75 kHz in another non-limiting embodiment.” (par. 0026 emphasis added) “As used herein with respect to a range, “independently” means that any threshold may be used together with another threshold to give a suitable alternative range, e.g. about 40 kHz independently to about 50 kHz is also considered a suitable alternative range.” (par. 0026) Thus, Armstrong teaches utilizing alternative frequencies together.
New claim 21 contains allowable subject matter. New claim 22 is rejected under 103 below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 2016/0356122) in view of Lien (US 5,149,433).
With respect to claim 1, Armstrong teaches a method of decreasing, preventing, and/or inhibiting microorganisms in a fluid, including a hydrocarbon fluid (abstract). The fluid “may consist of any oil or water-immiscible fluid that may include, but is not limited to, diesel, mineral oil, esters, refinery cuts and blends, or alpha-olefins” (0005 emphasis added). Armstrong teaches applying the waves inside a pipeline, tank or joint (0032).as diesel (0005). The method comprises applying an ultrasonic wave to the hydrocarbon fluid (0022-0024) that is optionally located in a storage tank (0022; 0032) to disrupt a cell membrane of a microorganism and form a disrupted microorganism (0023). Armstrong teaches wherein the ultrasonic waves are provided at a frequency of greater than 20 kHz (the known range for ultrasound is 20 kHz to gigahertz), such as 20 to about 100 kHz for a time of at least 3 minutes (0026). The waves may be continuous or pulsed (0024; 0026) at a temperature of 25 to 100C (0028). A plurality of transmitters may be used to “allow the ultrasonic waves to be adjusted depending on the quality of the fluid at a particular location and at a particular point in time” (0025). This is interpreted as applying more than one frequency simultaneously. Armstrong teaches one example wherein after 30 minutes of sonication, a biofilm sample was disrupted and completely dispersed, i.e. size reduced, and the culture media became transparent (0034). Similarly, after only 3 minutes with heating before sonication (0037). 
Armstrong teaches wherein the sizes of the microorganism is reduced from a film to small particles and then further to smaller particles which completely disperse into the fluid after treatment (0034). Armstrong does not explicitly state the sized was reduced to less than or equal to 1.5 micrometers or filtration of less than 1micron. However, both the process and the claimed invention require ultrasonication of the same fluid (e.g. diesel or refinery cut) having the same contaminants at a frequency in overlapping ranges under the same operating conditions (instant temperature of 25-100C compared to 10-50 C (0016); instant time of at least 3 or at least 30 minutes compared to 0.1 second to 1 week such as 1 minute to 1 day (0016)). Because substantially the same fluid is treated in substantially the same process under overlapping conditions, the size reduction of the microorganisms would be expected to fall within a range overlapping that claimed.
Additionally, Lien is in the art of removing microorganisms from a hydrocarbon fluid, specifically diesel fluid in a tank upstream of fuel injection in a diesel engine. The diesel may be contaminated with solid particles, water and bacteria (col. 3, line 60+). The contaminants tend to cause clogging of downstream injectors and may be removed using filtration (col. 3). Bacteria specifically may be removed using filtration in the range of 0.2 microns (col. 4, line 60+). The filters are used upstream of the fuel injection nozzles (col. 3, 5). 
It would have been obvious to one of ordinary skill in the art at the time of filing to operate the ultrasonication of Armstrong in a manner to achieve reduced size of the microorganisms in a range below that which causes clogging (e.g. below 0.2 micron) to allow use of the diesel fuel in a diesel engine. Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to pass sonicated diesel from the process of Armstrong to filtration using a 0.2 micron filter and downstream injection into an engine as taught in Lien to provide an additional layer of protection to ensure removal of any additional bacterial or microorganisms which would negatively impact downstream use/equipment. 
	With respect to claims 2 and 3, Armstrong teaches applying the waves inside a pipeline, tank or joint (0032), which includes in a tank headspace and includes at a location that is in fluid communication with and that is upstream of any withdraw means including an injection nozzle. 
	With respect to claim 4 and 17, Armstrong teaches using known sonicators and adjustable pulsing and from a plurality of transmitters with the waves adjusted based on the location (0024-0026).
	With respect to claim 5, Armstrong teaches treating oil-based fluids containing solid particles (0005; 0007); it would have been obvious to one of ordinary skill in the art at the time of filing to include filtration to remove solids and produce a further upgraded product. 
With respect to claim 6, 9, 12, 14-15, 20, Armstrong teaches applying the ultrasonic wave to the hydrocarbon fluid occurs in the storage tank (0032) and may be applied to vapor/gas which produces free radicals (0029). Although Armstrong does not explicitly disclose the volume or material of the storage tank, the Examiner gives extremely little weight to the apparatus limitation because it does not appear that the claimed process would function substantially different when using a tank having the specific volume or material claimed. It has been held that apparatus limitations are not entitled to patentable weight in method claims and do not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the criticality and superior results of the limitations. See Ex Parte Norio Akamatsu (BPAI 1992) and In re Gelnovatch, 595 F.2d 32, 37, 210 USPQ 136, 141 (CCPA 1979). 
With respect to claims 7, 8, and 18, Armstrong and Lien teach the limitations discussed above. Armstrong further teaches wherein the process is used to treat microorganisms found in the fluid and wherein microorganisms include bacteria, yeast, viruses, algae, and the like (0015). “Non-limiting examples of the bacteria may be or include gram positive bacteria, gram negative bacteria, sulfate reducing bacteria, acid producing bacteria, nitrate reducing bacteria, cyanobacteria, and combinations thereof. Non-limiting examples of the yeast may be or include Ascomycotas, Basidiomycotas, Saccharomycetales, and combinations thereof. Non-limiting examples of the virus may be or include DNA viruses, RNA viruses, reverse transcribing viruses, and combinations thereof. Non-limiting examples of the algae may be or include Chromista, Rhizaria, Archaeplastida, and combinations thereof.” (0027 emphasis added). It would have been obvious to one of ordinary skill in the art at the time of filing to apply the process to a fluid having bacteria in the Acetobacteraceae (a family of Gram-negative bacteria) or Lactobacillaceae (family of lactic acid bacteria) family given the process is for treating a wide range of bacteria including gram negative bacteria and acid producing bacteria.
Armstrong teaches wherein the fluid may be petroleum or diesel, including synthetic fuels such as alcohol (i.e. 10% ethanol) (0005; 0007; 0011). Armstrong is silent regarding the content of sulfur in the fuels, but where fluids such as diesel are treated, it is expected to include diesel having sulfur in a range overlapping that claimed. 
With respect to claim 10, the process may include mixing the fluid in the tank (0023). 
With respect to claim 11, Armstrong teaches optionally applying the wave to the fluid inside the storage tank (0032) wherein biocorrosion would be reduced because the microbial growth is reduced (abstract). The wave may be applied using a probe inserted in the fuel (0024). 
With respect to claim 13, the storage tank may be an underground reservoir (abstract). 
With respect to claim 16, the fluid may be a sample, thus removed from the fluid in the tank (0022). Lien teaches returning treated fluid to the tank (col. 2). 	
With respect to claim 19, Armstrong teaches wherein the microorganism comprises fungi of the family Saccharomycetaceae. (0027). 
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 2016/0356122) in view of Lien (US 5,149,433), or alternatively, over Armstrong and Lien further in view of Woodbridge (US 4,172,019).
With respect to claim 22, Armstrong is silent regarding apply gamma radiation to the fluid. Woodbridge teaches irradiation of hydrocarbon fuel with gamma rays to prevent agglomeration and bacterial and fungal growth (abstract; col. 5, line 50+). It would have been obvious to one of ordinary skill in the art to subject the fuel to subsequent treatment to minimize agglomeration and bacterial/fungal growth as taught in Woodbridge. 


Allowable Subject Matter / Objections
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while Armstrong teaches applying ultrasonic frequency to the hydrocarbon, wherein the frequency is in a range greater than 20 kHz (0026) and using multiple ranges (0025-0026), Armstrong fails to teach specifically applying one frequency in the range of 20 to 100 kHz and a second in the range 900-1,300 kHz. There is no motivation or suggestion to select the two ranges together.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/
Examiner, Art Unit 1771                                                                                                                                                                                            

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771